Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing on 05/23/2019. Claims 1-18 are pending and have been considered below.

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 05/23/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
5.	Claims 1, 17, and 18 are objected to because of the following informalities:  
Claims 1, 17, and 18 recite “massage” where “message” was apparently intended.

Claim Interpretation - 35 USC § 112(f)
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “creator configured to create”, “granting unit configured to access”, “notification unit configured to notify” in claims 1-16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-6, 8-10, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bou-Ghannam et al. (U.S. Patent Application Pub. No. US 20070288560 A1).

	Claim 1: Bou-Ghannam teaches an information processing apparatus comprising: 
a creator configured to create a second talk group based (i.e. The option to add a participant to a private chat session who is not directly participating in a related public chat session can have many applications; para. [0037]) on a first talk group on a service on which message talks are exchanged between a plurality of users (i.e. figs. 2, 3, section 314 would include Adam, David, Edward, Greg, and Frank; para. [0037]), the first talk group consisting of a first user group (i.e. figs. 2, 3, section 314 would include Adam, David, Edward, Greg, and Frank; para. [0037]), the second talk group consisting of a second user group including one or more users of the first user group, the second user group being different from the first user group (i.e. figs. 2, 3, participant section 316; para. [0035]); and 
a granting unit configured to, when the second talk group is created, give to users of the second user group, access authority to access a predetermined range of message talks in the first talk group (i.e. Henry is able to view the history of the public chat shown in section 310 even though Henry was invited after the public chat of section 310 had begun and commenced for a period of time, if Beth wishes to allow such viewing; para. [0037]).

Claim 2: Bou-Ghannam teaches the information processing apparatus according to claim 1. Bou-Ghannam further teaches wherein the granting unit gives the access authority to access the predetermined range to a user who is not included in the first user group, among the users of the second user group (i.e. Henry is able to view the history of the public chat shown in section 310 even though Henry was invited after the public chat of section 310 had begun and commenced for a period of time, if Beth wishes to allow such viewing; para. [0037]).

Claim 3: Bou-Ghannam teaches the information processing apparatus according to claim 1. Bou-Ghannam further teaches wherein the granting unit selects a message talk in the first talk group that is (i.e. Henry is able to view the history of the public chat shown in section 310 even though Henry was invited after the public chat of section 310 had begun and commenced for a period of time, if Beth wishes to allow such viewing; para. [0037]).

Claim 4: Bou-Ghannam teaches the information processing apparatus according to claim 3. Bou-Ghannam further teaches wherein the message talk in the first talk group accessible by the users of the second user group is a message talk within a predetermined period from a time point at which the second talk group is created (i.e.  It should be emphasized that window 316 allows Henry to automatically and dynamically view the same discussion occurring in section 310 that Beth is viewing. Beth is not required to cut and paste information for Henry's consumption, which would be a likely workaround necessary to produce rough equivalent results in a scenario where only conventional technologies are utilized; para. [0037]).

Claim 5: Bou-Ghannam teaches the information processing apparatus according to claim 3. Bou-Ghannam further teaches wherein the message talk in the first talk group accessible by the users of the second user group is the predetermined number of message talks from a time point at which the second talk group is created (i.e.  It should be emphasized that window 316 allows Henry to automatically and dynamically view the same discussion occurring in section 310 that Beth is viewing. Beth is not required to cut and paste information for Henry's consumption, which would be a likely workaround necessary to produce rough equivalent results in a scenario where only conventional technologies are utilized; para. [0037]).

Claim 6: Bou-Ghannam teaches the information processing apparatus according to claim 3. Bou-Ghannam further teaches wherein the message 26FE18-00864US01 talk in the first talk group accessible by the users of the second user group is a message talk of a specific user (i.e. fig. 3, Beth may desire the consulting advice, without informing participants of the main discussion (which as shown in section 314 would include Adam, David, Edward, Greg, and Frank) that she is actively receiving advice/feedback from Henry; para. [0037]).

Claim 8: Bou-Ghannam teaches the information processing apparatus according to claim 3. Bou-Ghannam further teaches wherein the message talk in the first talk group accessible by the users of the second user group is a message talk related to a specific topic (i.e. Moreover, each chat channel 152-156 can be a private or public channel allowing clients 110-114 to participate in private or public chat sessions. A public chat session is a chat session having unrestricted membership, where almost anyone is permitted to enter and leave at will. Public chat sessions are usually organized by discussion topic, hobby, or interest and participants include individuals interested in exchanging messages relating to the topic; para. [0024]). 

Claim 9: Bou-Ghannam teaches the information processing apparatus according to claim 3. Bou-Ghannam further teaches wherein the creator creates the second talk group during exchange of the message talks in the first talk group (i.e. the option to add a participant to a private chat session who is not directly participating in a related public chat session can have many applications; para. [0037]).

Claim 10: Bou-Ghannam teaches the information processing apparatus according to claim 1. Bou-Ghannam further teaches wherein the granting unit gives the access authority to access the predetermined range of the message talks in the first talk group to the users of the second user group after the second talk group is created (i.e.  It should be emphasized that window 316 allows Henry to automatically and dynamically view the same discussion occurring in section 310 that Beth is viewing. Beth is not required to cut and paste information for Henry's consumption, which would be a likely workaround necessary to produce rough equivalent results in a scenario where only conventional technologies are utilized; para. [0037]).

Claim 15: Bou-Ghannam teaches the information processing apparatus according to claim 1. Bou-Ghannam further teaches wherein the access authority includes authority to view the message talks in the first talk group (i.e. Henry is able to view the history of the public chat shown in section 310 even though Henry was invited after the public chat of section 310 had begun and commenced for a period of time, if Beth wishes to allow such viewing; para. [0037]).

Claim 16: Bou-Ghannam teaches the information processing apparatus according to claim 1. Bou-Ghannam further teaches wherein the access authority includes authority to view the message talks of the first talk group, and the access authority does not include authority to transmit a message talk in the first talk group (i.e. Henry is not able to transmit message talk in channel 1; para. [0037]).

Claim 17: Bou-Ghannam teaches a non-transitory computer readable medium storing a program that causes a computer to execute information processing (i.e. this program may be provided by storing the program in a magnetic disk, an optical disk, a semiconductor memory, or any other recording medium; para. [0012]), the information processing comprising:
creating a second talk group based (i.e. The option to add a participant to a private chat session who is not directly participating in a related public chat session can have many applications; para. [0037]) on a first talk group on a service on which message talks are exchanged between a plurality of users (i.e. figs. 2, 3, section 314 would include Adam, David, Edward, Greg, and Frank; para. [0037]), the first talk group consisting of a first user group (i.e. figs. 2, 3, section 314 would include Adam, David, Edward, Greg, and Frank; para. [0037]), the second talk group consisting of a second user group including one or more users of the first user group, the second user group being different from the first user group (i.e. figs. 2, 3, participant section 316; para. [0035]); and 
when the second talk group is created, giving to users of the second user group, access authority to access a predetermined range of message talks in the first talk group (i.e. Henry is able to view the history of the public chat shown in section 310 even though Henry was invited after the public chat of section 310 had begun and commenced for a period of time, if Beth wishes to allow such viewing; para. [0037]).

Claim 18: Bou-Ghannam teaches an information processing comprising:
(i.e. the option to add a participant to a private chat session who is not directly participating in a related public chat session can have many applications; para. [0037]) on a first talk group on a service on which message talks are exchanged between a plurality of users (i.e. figs. 2, 3, section 314 would include Adam, David, Edward, Greg, and Frank; para. [0037]), the first talk group consisting of a first user group (i.e. figs. 2, 3, section 314 would include Adam, David, Edward, Greg, and Frank; para. [0037]), the second talk group consisting of a second user group including one or more users of the first user group, the second user group being different from the first user group (i.e. figs. 2, 3, participant section 316; para. [0035]); and 
means for, when the second talk group is created, giving to users of the second user group, access authority to access a predetermined range of message talks in the first talk group (i.e. Henry is able to view the history of the public chat shown in section 310 even though Henry was invited after the public chat of section 310 had begun and commenced for a period of time, if Beth wishes to allow such viewing; para. [0037]).

Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bou-Ghannam et al. (U.S. Patent Application Pub. No. US 20070288560 A1) in view of Jonsson (U.S. Patent Application Pub. No. US 20110131207 A1).

Claim 7: Bou-Ghannam teaches the information processing apparatus according to claim 3. Bou-Ghannam further teaches wherein the message talk in the first talk group accessible by the users of the (i.e. Henry is able to view the history of the public chat shown in section 310 even though Henry was invited after the public chat of section 310 had begun and commenced for a period of time, if Beth wishes to allow such viewing; para. [0037]).
Bou-Ghannam does not explicitly teach a specific keyword.
	However, Jonsson teaches a specific keyword (i.e. fig. 8B, the one or more options may be provided, for example, via a tooltip 818. The one or more options may include the one or more options as selectable items in a list. The options may include, for example, an option to show messages that include highlighted keyword 812H; para. [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bou-Ghannam to include the feature of Jonsson. One would have been motivated to make this modification because it provides an efficient way of retrieving messages based on specific keywords.

12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bou-Ghannam et al. (U.S. Patent Application Pub. No. US 20070288560 A1) in view of Staples et al. (U.S. Patent Application Pub. No. US 20170310717 A1).

Claim 11: Bou-Ghannam teaches the information processing apparatus according to claim 1. Bou-Ghannam does not explicitly teach wherein the granting unit gives the access authority to access the predetermined range of the message talks in the first talk group before the second talk group is created.
However, Staples teaches wherein the granting unit gives the access authority to access the predetermined range (i.e. John decides to share at least some messages of the primary chat thread with Matt (e.g., via client electronic device 44); para. [0051]) of the message talks in the first talk group (i.e. fig. 5, screen view 500 (e.g., via SC process 10) may enable John to select Matt (and/or other users) to be invited to participate in a secondary chat thread with John (e.g., via selecting object 502); para. [0051]) before the second talk group is created (i.e. when confirmed, SC process 10 receives a request to generate a secondary chat thread, and may generate the secondary chat thread (e.g., as a child chat thread of the primary chat thread); para. [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bou-Ghannam to include the feature of Staples. One would have been motivated to make this modification because textual chat communications (e.g., instant messaging, chat rooms, text messaging, etc.) may be used to quickly and efficiently communicate with multiple people.

13.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bou-Ghannam et al. (U.S. Patent Application Pub. No. US 20070288560 A1) in view of Bonfigli et al. (U.S. Patent Application Pub. No. US 20210027357 A1).

Claim 12: Bou-Ghannam teaches the information processing apparatus according to claim 1. Bou-Ghannam does not explicitly teach a request unit configured to allow the user to request for access authority to access a range beyond the predetermined range.
However, Bonfigli teaches a request unit configured to allow the user to request for access authority to access a range beyond the predetermined range (i.e. fig. 2A, Upon receipt of the request, a determination can be made as to whether the user has granted access to transaction history data from the user's banking, credit, shopping and other financial service providers, for example, by providing or inputting the user's access credentials into the system interface (Step 104 in FIG. 2A). If the user has not yet granted access to their transaction history data, the user will be prompted to grant access to one or more of the user's financial service providers; para. [0064-0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bou-Ghannam to include the feature of Bonfigli. One would have been motivated to make this modification because the user can efficiently request more data as needed.

Claim 13: Bou-Ghannam and Bonfigli teach the information processing apparatus according to claim 12. Bou-Ghannam does not explicitly teach wherein the granting unit gives new access authority to access the message talks in the first talk group in 27FE18-00864US01 response to the request from the request unit.
However, Bonfigli further teaches wherein the granting unit gives new access authority to access the message talks in the first talk group in 27FE18-00864US01 response to the request from the request unit (i.e. fig. 2A, Upon receipt of the request, a determination can be made as to whether the user has granted access to transaction history data from the user's banking, credit, shopping and other financial service providers, for example, by providing or inputting the user's access credentials into the system interface (Step 104 in FIG. 2A). If the user has not yet granted access to their transaction history data, the user will be prompted to grant access to one or more of the user's financial service providers; para. [0064-0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bou-Ghannam to include the feature of Bonfigli. One would have been motivated to make this modification because the user can efficiently request more data as needed.

14.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bou-Ghannam et al. (U.S. Patent Application Pub. No. US 20070288560 A1) in view of Bonfigli et al. (U.S. Patent Application Pub. No. US 20210027357 A1) and further in view of Frields et al. (U.S. Patent Application Pub. No. US 20120023418 A1).

Claim 14: Bou-Ghannam and Bonfigli teach the information processing apparatus according to claim 13. Bou-Ghannam does not explicitly teach a notification unit configured to notify, to the users of the first user group, that the new access authority to access the message talks in the first talk group is given in response to the request from the request unit.
However, Frields teaches a notification unit configured to notify, to the users of the first user group, that the new access authority to access the message talks in the first talk group is given in (i.e. the alert may be an alert that a new user has joined an existing collaboration; para. [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bou-Ghannam and Bonfigli to include the feature of Frields. One would have been motivated to make this modification because the user can quickly aware that a new user has joined the collaboration session.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tangeland et al. (Pub. No. US 20190107987 A1), a notification that a new user has joined the collaboration session.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAN H TRAN/Primary Examiner, Art Unit 2173